UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-2132


WARREN R. FOLLUM,

                 Plaintiff – Appellant,

            v.

NORTH CAROLINA    STATE UNIVERSITY; KEVIN MACNAUGHTON,     in   his
individual and   official capacities; MICHAEL HARWOOD,     in   his
individual and   official capacities; CAROLE ACQUESTA,     in   her
individual and   official capacities; BARBARA CARROLL,     in   her
individual and   official capacities,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:08-cv-00526-FL)


Submitted:    March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren R.    Follum, Appellant Pro Se.         Kimberly D. Potter,
Assistant    Attorney  General, Raleigh,      North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren R. Follum appeals the district court’s order

accepting     the     recommendation      of    the     magistrate     judge     and

dismissing    his     employment    discrimination        complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the    reasons   stated     by     the   district    court.

Follum v.     North     Carolina    State      Univ.,     No.   5:08-cv-00526-FL

(E.D.N.C. Sept 2, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument    would   not     aid    the

decisional process.

                                                                           AFFIRMED




                                         2